NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                            June 4, 2015

      Hon. William D. Mount Jr.                    Hon. Ricardo Pumarejo Jr.
      Dale & Klein, L.L.P.                         Kittleman, Thomas & Gonzalez, PLLC
      1100 E. Jasmine Ave., Ste. 202               4900-B N. 10th Street
      McAllen, TX 78501                            McAllen, TX 78504
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00205-CV
      Tr.Ct.No. C-2480-11-I-B
      Style:    Cornelio Morales v. Hidalgo County Irrigation District #6


             The appellant’s response to appellee’s surreply brief in the above cause was
      received and marked filed by this Court as of June 1, 2015.



                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      DER:ch